715 N.W.2d 896 (2006)
475 Mich. 888
In re David KIRCHER.
David Kircher, Plaintiff-Appellant,
v.
Washtenaw Circuit Judge and City of Ypsilanti, Defendants-Appellees.
Docket No. 130754. COA No. 262153.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 9, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.